Citation Nr: 0719726	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-25 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for a thoracic aortic 
aneurysm.

2.  Entitlement to service connection for multiple skin 
cancers, to include as a result of exposure to ionizing 
radiation and sun exposure. 

3.  Entitlement to service connection for congestive heart 
failure. 

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion



 
WITNESSES AT HEARINGS ON APPEAL

Appellant and C. W. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1944 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and June 2005 rating 
determinations of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran appeared at a hearing before a local hearing 
officer in November 2005 and at a Central Office hearing 
before the undersigned in April 2007.  

In April 2007, the veteran filed a Motion to Advance on 
Docket due to advanced age.  

On June 13, 2007, the veteran's Motion to Advance was granted 
by the undersigned.

The issues of entitlement to service connection for skin 
cancer, hypertension, and congestive heart failure are 
REMANDED to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


FINDING OF FACT

The veteran's thoracic aortic aneurysm had its origins in 
service.  


CONCLUSION OF LAW

The thoracic aortic aneurysm was incurred in service.  
38 U.S.C.A. § 1110, 1131 (West 2002), 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is usually required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  However, in light of the 
favorable determination on the issue decided in this appeal, 
there is no reason to examine those obligations, since a 
remand for further development in this regard would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A review of the veteran's service medical records reveals 
that he was seen with complaints of chest pains on exertion 
along with dyspnea and fainting spells on several occasions 
in 1958.  On a March 1958 chest x-ray, the veteran was noted 
to have a prominent aortic arch but there was no evidence of 
any disease.  

On May 22, 1958, the veteran was hospitalized with complaints 
of chest pain of over 48 hours.  A provisional diagnosis of 
atherosclerotic heart disease was rendered.  He was noted to 
have had two months of episodic severe substernal chest pains 
and dyspnea, weakness, palpation and syncopal episodes which 
lasted one to three minutes.  He was also noted to have pain 
in the left shoulder blade and some tingling of the hands and 
feet.  The veteran noticed some swelling in the feet after 
prolonged standing.  In June 1958, the diagnosis was changed 
to a duodenal ulcer.  

In a March 2004 report, a VA physician who had been requested 
to review the file gave a detailed synopsis of the veteran's 
medical history, noting significant dates in service and 
subsequent to service.  

He noted that the veteran since the age of 29 had had several 
episodes of medical complaints while on active duty.  Most of 
these symptoms were referable to chest pains and related 
cardiac and gastric problems.  He stated that x-rays showed a 
prominent aorta suspected of possible arteriosclerotic or 
hypertensive vascular disease.  The physician stated that the 
overall picture tended to show that the veteran might have 
had a premature atherosclerotic aorta at an early age.  He 
noted that the veteran should be given the benefit of the 
doubt that his medical problems in 1958 and 1963 could have 
been the beginning of a significant atherosclerotic aortic 
disease as noted in the old chest x-rays which was aggravated 
with the stress and duties of the U.S. Navy, including the 
lifting of heavy weights.  He observed that even though the 
veteran did not have congenital disorders like Morphan's 
syndrome or other connective tissue disorders and it was very 
unlikely that a person with major aortic problems would 
remain with minimal symptoms for almost thirty years, the 
benefit of the doubt was there from the available records.  
He stated that this could occur in addition to or independent 
of a hiatal hernia, stress related gastric ulcers and 
gastroesophageal reflux disorders causing any chest pains, 
and that both conditions could occur concurrently.  He 
observed that EKG and stress tests could be normal in 
atherosclerotic aortic disease and that this could have 
started during his service in the U. S. Navy between 1958 and 
1963.  He indicated that in view of these findings, he would 
recommend that the aneurysm of the thoracic aorta could be 
considered as attributable to or aggravated by the work 
during service and should be service connected.  

In April 2005, the veteran's case was forwarded to a VA 
examiner for an opinion as to any current heart problems.  

The examiner noted that a review of the veteran's service 
medical records revealed that the veteran had multiple 
recordings of always normal blood pressure readings.  He 
further indicated that there were two episodes of chest pain, 
one in the late 1950's and another in the mid 1960's with 
provisional diagnoses of arteriosclerotic heart disease.  
Both of these episodes led to hospitalization with negative 
cardiac workup and subsequent gastrointestinal diagnoses.  In 
both cases, the provisional diagnosis was not supported.  In 
the first case, the veteran was given a diagnosis of duodenal 
ulcer while in the second case, the diagnosis was hiatal 
hernia.  The examiner indicated that the hospital reports 
showed normal cholesterol levels, normal Master two steps 
tests, normal electrocardiogram, and normal chest x-rays.  
Blood pressure readings at the time of hospitalization as 
well as on multiple standard physical examination forms were 
consistently recorded below 120 systolic and below 80 
diastolic.  

The examiner stated that while there were symptoms in the 
1950's and 1960's suggesting the possibility of 
arteriosclerotic heart disease and/or hypertension, the 
record consistently showed an absence of these conditions.  
The symptoms were twice evaluated for potential cardiac cause 
and in both cases were found to be secondary to 
gastrointestinal conditions.  He noted that the military 
records also showed no evidence of hypertension during this 
time.  The examiner stated that it was his opinion that the 
veteran's current cardiovascular problems were not caused by 
or as a result of the symptoms experienced or conditions 
diagnosed during military service. 

In a May 2005 addendum, the examiner noted that the veteran 
had current diagnoses of hypertension, thoracic aortic 
aneurysm, and congestive heart failure, and apparently 
contended that they were secondary to some medical issues 
identified while in military service.  He stated that a 
review of the service medical records contained in the claims 
folder revealed a significant amount of medical history, none 
of which supported this.  The examiner indicated there were 
no high blood pressure readings reported in the service 
medical records and that the inservice hospitalizations had 
resulted in diagnoses of prepyloric ulcer and esophageal 
hernia.  He observed that there was an EKG finding of partial 
right bundle branch block, which was not at all uncommon and 
not known to lead to or be the cause of hypertension or 
aneurysm.  He further noted that the records revealed an x-
ray which showed findings within normal limits.  

The examiner stated that given the information from the 
veteran's medical record, it was his opinion that the current 
cardiac diagnoses were not caused by or a result of any 
medical conditions identified in the service medical records.  

In an April 2006 report, the Acting Chief of Cardiology for 
the Central Texas Veterans Healthcare System indicated that 
he had extensively reviewed the veteran's chest pain history 
dating back to 1958, which included a finding of an 
abnormally prominent aortic arch at age 29.  He observed that 
subsequent serial chest x-rays and a CT scan of the chest in 
2002 revealed the development of an aortic arch aneurysm.  He 
noted that a November 2002 CT scan of the chest had confirmed 
an aneurysm of the aortic arch.  He indicated that it was 
possible that the chest pain that the veteran began 
experiencing in his late 20's in 1958 to the present time was 
related to the tearing of the aortic arch musculature 
adventitia and supporting connective tissue.  He reported 
that he suspected that the veteran may have had 
atherosclerotic degeneration of the aortic arch or possible 
Monkeberg's medical sclerosis as the etiological factor of 
this aneurysm.  He stated that the development of the aortic 
arch could be directly traced by serial x-rays since May 
1958, when the veteran was on active duty with the U.S. Navy.  
He observed that there was no evidence in the record of 
hypertensive or luetic vascular disease.  The Chief noted 
that he concurred with the March 2004 report prepared by 
another VA physician. 

Following the veteran's April 2007 hearing, his 
representative forwarded a consultation report from A. 
Gordon, M.D., who indicated that she had reviewed the 
veteran's claims folder and the pertinent medical records.  
Dr Gordon noted the veteran's inservice medical history and 
findings subsequent to service.  She indicated that the 
presence of the gastrointestinal causes in service did not 
exclude the presence of other causes, particularly 
cardiovascular.  She observed that the absence of findings as 
a result of inadequate work-up should not suggest the absence 
of disease.  She stated that she concurred with the March 
2004 physician's opinion that the thoracic aortic aneurysm 
had it's origins in service.  

Dr. Gordon noted that an ascending aortic aneurysm could 
result in aortic regurgitation and subsequent development of 
congestive heart failure as was seen in this case.  

The Board notes that the VA examiner, in his April and May 
2005 reports, indicated that none of the veteran's current 
heart problems were related to service.  However, the March 
2004 VA physician, the Acting Chief of the Cardiology Unit 
for the Central Texas Healthcare System, and Dr. Gordon, all 
have indicated that it is at least as likely as not that the 
veteran's thoracic aortic aneurysm is related to his period 
of service.  Their opinions were rendered after extensive 
reviews of the veteran's claims folder.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for a thoracic aortic aneurysm, it 
cannot be stated that the preponderance of the evidence is 
against the claim.  As the medical opinions of record as to 
the whether the veteran's thoracic aortic aneurysm is related 
to service are at least in equipoise, reasonable doubt must 
be resolved in favor of the veteran that his current thoracic 
aortic aneurysm was incurred in service.  As such, service 
connection is warranted for a thoracic aortic aneurysm.  


ORDER

Service connection for a thoracic aortic aneurysm is granted.


REMAND

With regard to the issue of service connection for skin 
cancer, the Board notes that the veteran, at the time of his 
April 2007 hearing, raised the issue of skin cancer arising 
as a result of his prolonged exposure to the sun while in the 
Navy.  The veteran testified that he was exposed to the sun 
for prolonged periods while performing his duties as the 
individual who would drop anchor for the ship.  He noted that 
they were not given any protection for exposure to the sun.  

In a May 2007 report prepared by a physician with whom The 
American Legion consulted, it was indicated that the 
veteran's inservice skin exposure to UV radiation in the form 
of radiation from the sun contributed to the development of 
basal cell carcinoma of the face, forearm, hands, and ears.  

Based upon the veteran's service, his testimony as to 
exposure to sun in service, and the opinion of the physician 
with whom the American Legion consulted, the Board is of the 
opinion that the veteran should be afforded a VA examination 
to determine the nature and etiology of any skin cancer and 
whether it is related to the veteran's period of service, to 
include sun exposure.  

With regard to the issues of service connection for 
congestive heart failure and hypertension, the Board notes 
that Dr. Gordon, in her May 2007 consultation report 
indicated that an ascending aortic aneurysm could result in 
aortic regurgitation and subsequent development of congestive 
heart failure.  As service connection is now in effect for an 
aortic aneurysm further development is warranted.  

The Board notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310 and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has 
recently amended 38 C.F.R. § 3.310 to explicitly include the 
holding in Allen.  71 Fed. Reg. 52,747 (Sept. 7, 2006).

In the present appeal, the veteran has not been provided with 
notice of the type of evidence necessary to establish 
disability ratings and effective dates if service connection 
is granted.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that disability ratings and effective dates will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both disability ratings and an effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claim 
on appeal should service connection be 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current skin cancer.  
All necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.

The examiner should offer the following 
opinion: Is it at least as likely as not 
(50 percent probability or greater) that 
any current skin cancer is related to the 
veteran's period of active service, 
including as a result of sun exposure?  
The examiner should provide a rationale 
for the opinion.

3.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current hypertension 
or congestive heart failure.  All 
necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.

The examiner should offer the following 
opinions: Is it at least as likely as not 
(50 percent probability or greater) that 
any current congestive heart failure or 
hypertension is related to the veteran's 
period of active service?  If not is it 
at least as likely as not that any 
current hypertension or congestive heart 
failure was caused or aggravated by the 
service-connected thoracic aortic 
aneurysm.  The examiner should provide a 
rationale for the opinions.

4.  After completion of the above, if the 
any claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).




______________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


